Exhibit 10.1

 



Promissory Note Extension

 

I, John Hanson, the Payee on a Promissory Note dated April 8, 2011, a copy of
which Promissory Note is attached hereto and marked as Exhibit “A”, agree to
extend the term of the note to June 30th, 2013.

 

Twin Cities Power, L.L.C.           /s/ Timothy S.
Krieger                           /s/ John O. Hanson                      
Timothy S. Krieger   John O. Hanson Its: CEO    

 

 



1

 

 

 



Exhibit A

 

PROMISSORY NOTE (the “Note”)

 

$400,000.00   Apple Valley, Minnesota     This 8th day of April 2011.

 

FOR VALUE RECEIVED, TWIN CITIES POWER, LLC, a Minnesota limited liability
company, promises to pay to the order of JOHN O. HANSON, his successors and
assigns, the principal sum of Four Hundred Thousand and no/100 Dollars
($400,000.00) together with interest on the unpaid principal balance, payable
quarterly, at the rate of twenty (20%) per cent per annum on demand and if no
demand, all principal and unpaid interest shall be paid on December 31, 2011.
All payments shall be applied first to interest accrued hereon and the balance
in reduction of the principal indebtedness evidenced hereby.

 

Each maker, co-maker, endorser, surety and guarantor hereof waives demand,
presentment, protects, notice of protest and notice of dishonor, and consents to
any extension or renewals hereof without notice, and agrees in the event of
default to pay all costs of collection and all reasonable attorneys’ fees.

 

The undersigned is hereby granted the right, option and privilege of prepaying
any part or all of the indebtedness evidenced by this Promissory Note at any
time without penalty.

 

The undersigned acknowledges receipt of a copy hereof.

 

 

TWIN CITIES POWER, LLC

 

 

By: /s/ Timothy S. Krieger                      

Timothy s. Krieger

Its CEO

 



2

 

